Citation Nr: 1109725	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for memory deficits (claimed as memory loss), as secondary to service-connected disability of residuals of skull fracture with craniotomy and loss of smell.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In January 2011, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran sustained a closed head injury in service in February 1967 and underwent a right frontal craniotomy and evacuation of right subdural hematoma and internal decompression by amputating frontal poles.

2.  Current residual memory deficits are attributable to the February 1967 closed head injury and right frontal craniotomy.  


CONCLUSION OF LAW

Memory deficits were incurred in service as residuals of closed head injury and right frontal craniotomy.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Facts

The Veteran's service treatment records show that he sustained a head injury in February 1967 due to a fall or jump off of a moving motor vehicle traveling approximately 40 miles per hour.  He was subsequently hospitalized and underwent a craniotomy for right subdural hematoma; multiple skull fractures were also noted.  Comments on the February 1967 operative report note that the Veteran had sustained a cerebral concussion and skull fracture.  They further note that there was little in the way of localizing neurological abnormality at that time, but that the Veteran required careful observation.

A service treatment record dated in June 1968 shows that the Veteran was seen for a follow up for brain surgery for a right frontal subdural two years earlier.  Neurological findings were negative, but the Veteran alleged at that time having "lapses of memory".  Skull x-rays were noted to be negative.  

A July 1968 neurosurgical reevaluation report notes that the Veteran had made a good recovery from the right frontal craniotomy with evacuation of subdural hematoma performed in February 1967, with internal decompression by amputating frontal pole.  The report further notes that he was back at work in the U.S. Air Force as an aircraft mechanic.  The report goes on to note that the Veteran had two complaints at the time, one being a sore spot in the left frontal region and the second being lapses of memory which had been occurring over the past month.  In this regard, the Veteran explained that he was forgetful and would do something like give someone a tool and then ask a few minutes later if they needed that particular tool, having forgotten that he already gave it to them.  On examination the Veteran was noted to present with no obvious neurological abnormality.  

A July 1968 electroencephalographic (EEG) report shows that the awake and sleep EEG was mildly abnormal.

The Veteran's May 1974 separation examination report notes that the Veteran had headaches due to the right frontal craniotomy in February 1967 that was secondary to skull fracture.  He was noted to have made a full recovery and had been asymptomatic ever since.  

On file is an August 1974 VA neuropsychiatric examination report which is silent as to any complaints or findings related to memory deficits.  

A July 1993 VA nose and sinus examination report diagnosed the Veteran as having anosmia secondary to anterior cranial fossa surgery.

A March 1994 VA brain injury examination report reflects the Veteran's assertion of having headaches secondary to his craniotomy, but notes that he did not describe any other type of neurological deficit or symptomatology.  Neurological findings were unremarkable except for the Veteran's loss of sense of smell.  He was given an impression of post-operative closed head injury, with frontal craniotomy, with history of evacuation of a subdural hematoma, and repair of an aneurysm, with residual loss of sense of smell; rule out skull defect, x-rays requested.  

A May 1997 VA neurological examination report is devoid of complaints or diagnoses related to memory deficits.  

In April 2006, the RO received a letter from the Veteran requesting that he be afforded an examination with a neurological specialist for symptoms that included loss of memory as to what he was doing or where he had placed things.  He said that it was time for him to get answers as to what happed with his surgery.  

On file is a private medical record from the neurology clinic of M. L. Merkey, M.D. dated in February 2007.  In this record, Dr. Merkey reports that the Veteran began having decreased memory one year after his head injury such as quickly forgetting that he had handed another employee a tool.  Dr. Merkey further reports that the Veteran's memory had since gradually worsened, including forgetting addresses and at times forgetting the destination where he was driving to.  He also reports that the Veteran's neurologic examination showed no focal neurologic deficits or apparent papilledema.  Dr. Merkey gave his impression that the Veteran's residual memory deficits were related to his head injury with skull fracture and right subdural hematoma in 1967.  He went on to state that he was uncertain of the cause of the increased memory deficits over the past few years.  Another record from Dr. Merkey in February 2007 contains a diagnosis of progressive memory deficits.   

Mental findings as contained on a QTC examination report in December 2007 reveal that the Veteran's memory was intact.  This report also notes that EEG findings revealed mild abnormality, with increased amounts of theta at 4 to 5c per second in both temporal regions, and at times, independent theta in the frontal temporal area, the significance of which was not clear.

In January 2008, at Dr. Merkey's referral, the Veteran underwent a neuropsychological evaluation at Mercy Health Center for progressing memory problems.  The examiners, Drs. M. Ozolins and D. Ozolins, noted that the Veteran had apparently recovered and had overall adapted well following a significant head trauma and brain injury 40 years earlier, but nevertheless more recently had been bothered by symptoms that included forgetfulness, including forgetting peoples' names.  The examiners reported that current evaluation reflected no significant deficits other than impaired attention skills.  They added that this significant Attention Deficit likely contributed to the Veteran's subjective sense of impaired memory.  They opined that the Veteran suffered from a significant Attention Deficit that likely reflects normal aging effects overlying more subtle residuals from his brain injury many years earlier.  

In October 2008, the Veteran filed a claim of entitlement to service connection for memory loss.  He noted that Dr Merkey had linked this to his skull craniotomy.  

In August 2010, the Veteran underwent a QTC examination for his service-connected headaches.  The examiner also noted that the Veteran had a diagnosis of anosmia.  

The Veteran testified at a Board hearing in January 2011 that he first noticed having memory problems in 1967.  He said the doctor documented it at the time, but did not treat it.  He said that following service he first sought treatment in the early 1980s when he started working at "Tinker".  He said he saw a neurologist for it, but was told that he never even had an aneurysm.  His representative asserted that by today's standards, the Veteran's head injury would be considered a traumatic brain injury (TBI) and that the Veteran was never afforded a TBI examination by someone with formal training in this area

III.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

With respect to the first element of Hickson, that there be medical evidence of a current disability, there is Dr. Merkey's February 2007 diagnosis of progressive memory deficits.  Consideration has also been given to the February 2007 QTC examination report which does not contain this diagnosis and includes a finding that the Veteran's memory was intact.  However, it is pertinent to note that this examination was conducted prior to the Veteran's October 2008 claim of entitlement to service connection for memory loss and thus memory loss was not the focus of this examination.  It does not appear that any specific testing was performed in regard to the Veteran's memory nor was the examiner asked to address any possible memory deficits.  Thus, by resolving reasonable doubt in the Veteran's favor, the first requirement of Hickson has been met.  That is, the Board finds that the Veteran presently has memory deficits.  38 C.F.R. § 3.102.

As far as the second requirement, that there be evidence of a disease or injury incurred in or aggravated by service, the Veteran's service treatment records document that he sustained a closed head injury in February 1967 when he fell or jumped off of a moving vehicle going 40 miles per hour.  These records further document that the Veteran underwent a right frontal craniotomy in February 1967 and evacuation of and internal decompression by amputating right frontal poles.  In addition, these records show that the Veteran complained during follow up evaluations in June 1968 and July 1968 of experiencing memory lapses.  Thus, the second element of Hickson has been met.  

Regarding the third and final element outlined in Hickson, i.e., medical evidence of a nexus between the claimed in-service disease or injury and the current disability, there is medical evidence that supports the Veteran's claim.  This evidence includes Dr. Merkey's February 2007 opinion that the Veteran's residual memory deficits were related to his head injury with skull fracture and right subdural hematoma in February 1967.  The fact that Dr. Merkey goes on to state that he is uncertain what the cause is of the Veteran's increased memory deficit over the past few years does not in any way diminish his opinion that this residual disability is related to the inservice head trauma.   There is also the private opinion of Drs. M. Ozolins and D. Ozolins who conducted a neuropsychological evaluation of the Veteran in January 2008 due to his progressive memory problems.  These doctors, while noting that the Veteran had significant Attention Deficit reflecting normal aging which likely contributed to the Veteran's subjective sense of impaired memory, they also opined that his Attention Deficit was overlying the Veteran's more subtle residuals from his brain injury many years ago. Thus, they appear to acknowledge that the Veteran does have residuals from his brain injury, though not as prominent as his significant Attention Deficit.  

With respect to the February 2007 QTC examination report which is devoid of a diagnosis of memory deficits or a nexus opinion regarding same, as noted above, this examination was conducted prior to the Veteran's October 2008 claim of entitlement to service connection for memory loss and thus memory loss was not the focus of this examination.  It does not appear that any specific testing was performed in regard to the Veteran's memory nor was the examiner asked to address any possible memory deficits or the etiology thereof.  Accordingly, the Board assesses greater weight to the February 2007 report from Dr. Merkey that diagnosed the Veteran as having memory deficits and linked this residual to service, as well as the report from Drs. Ozolins that show that the Veteran still suffers from subtle residuals of the inservice head injury.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the weight the Board places on a medical professional's opinion depends on factors such as the reasoning employed by the medical professional and whether or not, and the extent to which, he or she reviewed prior clinical records and other evidence).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In sum, in light of the Veteran's inservice complaints of memory lapses during follow-up examinations in 1968 for his closed head injury and craniotomy, his postservice complaints of same as well as complaints of forgetfulness, the favorable opinions rendered by Drs. Merkey and Ozolins, the Board finds that the weight of evidence supports the Veteran's claim of entitlement to service connection for memory deficits, as residuals of his inservice head injury and craniotomy.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson, supra.


ORDER

Service connection for memory deficits, as residuals of a closed head injury and craniotomy, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


